Citation Nr: 0400476	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  99-22 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to service connection for a rash, to include as 
to due an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION

The veteran served on active duty from April 1989 to January 
1993.

This matter comes to the Board of Veterans (Board) on appeal 
from a September 1989 RO decision that denied the veteran's 
claim of service connection for a rash.  In June 2003, the 
Board remanded the case for further evidentiary development.  
The case was returned to the Board in November 2003.

In a statement received at the RO in August 2003, the veteran 
raised a claim for an increased rating for post-traumatic 
stress disorder (PTSD).  This claim has not been developed 
for appellate review and is referred to the RO for 
appropriate action. 


FINDING OF FACT

The veteran has intermittent folliculitis and furunculosis 
and neither condition has been attributed to a disease, 
injury, or incident of service, including exposure to smoke 
from burning oil wells.


CONCLUSION OF LAW

The criteria to establish service connection for a rash to 
include as due to an undiagnosed illness are not met.  38 
U.S.C.A. §§ 1110, 1117, 1131, 1154 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from April 1989 to January 
1993.

Enlistment examination reports dated in July 1988 and March 
1989 show the veteran had normal skin. 

In June 1990, the veteran presented with a rash of the penile 
shaft.  He said his rash was intermittent.  Following an 
examination, the impression was possible genital herpes.  

In July 1991, the veteran was seen for an allergic reaction 
to ant bites.  

In October 1991, the veteran was seen for recurring sores of 
the penis.  Herpes was to be ruled out.  

In October 1992, the veteran reported having a three day 
history of small red bumps on the left side of his neck.  
Following an examination, the assessment was an ingrown hair.

A December 1992 separation examination report shows that the 
veteran had normal skin. 

An undated service medical record shows that the veteran 
complained of swelling to the eyes and a generalized rash.  
After a few hours, it was noted that his rash had improved.  
A diagnosis was not made.

An administrative record shows that the veteran was exposed 
to heavy atmospheric smoke generated as a result of numerous 
(i.e. in excess of 500) oil well fires.  It was noted that 
the likelihood and nature of any potential long-term health 
hazard was unknown. 

In a September 1997 letter, the veteran's wife indicated that 
she had noticed that the veteran had intermittent rashes of 
the arm, thigh, and calf.  

An October 1997 VA general medical examination report shows 
that the veteran reported that he had a few widely scattered 
pimples across the back and forearm.  He related that he 
sometimes had groups of these rashes.  The diagnosis was a 
skin condition.  It was also noted that he had intermittent 
acne.  The examiner indicated he could not make any further 
comments as the veteran had no clear rash outbreak.

A November 1997 VA Persian Gulf registry examination report 
shows that the veteran reported being exposed to smoke from 
oil well fires and burning camp waste while in the Persian 
Gulf.  He also said he had exposure to depleted uranium.  He 
said his symptoms included intermittent bumps on the calves 
and back.  He said that the skin problems often progressed to 
the point of leaving scars.  The clinical impressions 
included skin rash, unclear etiology.  

A December 1997 VA medical record shows that the veteran 
reported having recurrent flares of a rash of the back, neck, 
and arms.  It was noted he had mildly painful lesions on the 
back, arms, and legs since the Gulf War.  He also had painful 
purple-like lesions in the nostrils.  Following an 
examination, the assessments were a probable folliculitis and 
furunculosis.  

In a May 2000 statement, the veteran's wife related that she 
met the veteran in 1991 and that he had a rash intermittently 
for the previous 9 years.  

An August 2003 VA skin disease examination report shows that 
the claims file was reviewed in conjunction with the 
examination.  It was noted that the veteran had exposure to: 
smoke from burning oil wells, and animals that may have been 
subjected to chemical weapon experimentation.  In addition, 
he said he received vaccinations and used the nerve pills 
during service.  He reported that he had an intermittent rash 
on his arms for a long time.  He said that he thought his 
condition began while he was in service; however, he said he 
had not really noticed the rash until after service when he 
got married.  He related his wife was concerned about his 
skin condition.  The examiner noted that the veteran was once 
treated for an ingrown hair on October 29, 1992; for 
cellulitis on November 27, 1989; and for ant bites on the 
abdomen in 1989.  The examiner indicated he was unable to 
find any other treatment or medical evaluation for skin 
conditions during service.  It was noted that in 1997, a 
dermatologist diagnosed the veteran as having folliculitis.  
On physical examination, the veteran had some folliculitis 
papules of the left arm.  The diagnosis was intermittent 
breakouts of folliculitis.  The veteran was also noted as 
having acne, according to the way he described it.  It was 
opined that it was possible that the veteran may occasionally 
get an episode of furunculosis, but it sounded mainly like 
recurrent folliculitis.  It was noted that folliculitis was a 
condition caused by bacteria on the skin which infected hair 
follicles.  The cause of folliculitis was frequently 
staphylococcus.  It was opined that folliculitis was not a 
symptom of an undiagnosed illness but was an infectious skin 
process and a specific diagnosis.  It was concluded that, 
following a review of the veteran's service medical records, 
there was no evidence of medical treatment for folliculitis 
or furunculosis.  It was also noted that it was certainly 
possible that he did have some folliculitis in service that 
was not treated but such was not documented in the service 
medical records.

II.  Legal Analysis 
 
There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326).  Except as specifically 
noted, the new regulations are effective November 9, 2000.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was properly notified of the outcome of the September 1998 
rating decision that denied his claim of service connection 
and of the reasons and bases for the denial of his claim.  
The Board concludes that the discussions in the September 
1998 rating decision, statement of the case (issued in April 
2000), supplemental statement of the case (SSOC) (issued in 
September 2001), and numerous letters over the years 
(including the September 2001 VCAA letter) informed the 
veteran of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  Specifically, the Board concludes that the RO 
decision, SOC, SSOC, and various letters informed him of:  
why the evidence on file was insufficient to grant service 
connection; what evidence the record revealed; what VA was 
doing to develop the claim; and what information and evidence 
was needed to substantiate his claim.  The September 2001 
VCAA letter specifically informed him of what he should do in 
support of the claim, where to send the evidence, and what he 
should do if he had questions or needed assistance.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has met 
its duty to inform the veteran. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made exhaustive efforts 
to develop the record.  The Board remanded the veteran's 
claim in June 2003 in an attempt to ensure that the 
evidentiary record was complete.  All relevant medical 
records are on file, including VA medical records.  (It is 
noted that VA officials have indicated that the veteran has 
not received treatment at the Portland, Oregon, facility 
since 1998.)  The veteran was afforded a VA skin disease 
examination in conjunction with his claim.  This examination 
report establishes the nature and etiology of the veteran's 
skin problems not only through a comprehensive examination 
but also through an analysis of his medical history.  In sum, 
the Board find that the record contains sufficient evidence 
to make a decision on the claim; an additional VA examination 
is not necessary.  VA has fulfilled its duty to assist.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  As such, the 
Board will proceed with a discussion of the merits of the 
veteran's claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b); see 
also Savage v. Gober, 10 Vet. App. 488 (1997).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more before December 31, 
2006 following such service.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

A review of the veteran's service records shows that he 
served in Southwest Asia  and was exposed to the smoke from 
burning oil fields.  The veteran's service medical records do 
not reveal any pertinent findings aside from one isolated 
notation of a generalized rash.  There were other skin 
findings during service but such were either attributed to 
possible genital herpes, an allergic reaction to ants, or 
ingrown hair.

Post-service medical evidence shows that he underwent a VA 
general medical examination in October 1997.  It was noted he 
had a widely scattered area of pimples across the back and 
forearm.  The diagnosis was a skin condition.  It was also 
noted he had recurrent acne.  In November 1997, the veteran 
underwent a Persian Gulf Registry examination.  During the 
examination, he said, he had been exposed to the smoke of 
burning oil fields and camp waste.  He related his current 
problems included intermittent bumps on the calves and back.  
The clinical impression was a skin rash of unclear etiology.  
A December 1997 VA medical record shows that the veteran's 
assessments were a probable folliculitis and furunculosis.

Given the aforementioned findings which do not serve to 
clarify the etiology of the veteran's skin problems, the 
Board remanded the claim in June 2003.  Pursuant to the 
Board's remand, the veteran's claims file was forwarded to an 
examiner for a review and an analysis, as well as a 
comprehensive evaluation of the veteran.  In an August 2003 
report, the examiner first acknowledged the veteran's 
assertions of having been exposed to smoke from oil well 
fires in the Persian Gulf as well as animals who were 
purportedly used in chemical weapon experimentation.  A 
review of the service medical records was completed and it 
was noted that skin treatment in service regarded an ingrown 
hair, cellulitis, and ant bites.  Following an examination of 
the veteran, the diagnosis was intermittent breakouts of 
folliculitis.  It was also noted that the veteran may 
occasionally get an episode of furunculosis.  Neither 
condition (folliculitis and furunculosis) was documented 
during the veteran's period of service.  The examiner was 
definitive in his opinion, specifically attributing the 
veteran's skin complaints to a known diagnosis -- 
folliculitis which is an infectious skin process. 

There is simply no competent evidence on file (to include a 
VA skin disease examination performed in 2003) that 
establishes that the veteran has a chronic disability 
manifested by a skin rash that is attributable to an 
undiagnosed illness that is related to his Persian Gulf 
service.  To the contrary the 2003 VA opinion is to the 
effect that the veteran has known diagnosed illnesses:  
folliculitis and occasional furunculosis.  As there are 
diagnosed chronic disabilities, the claim must be denied 
under the presumptive provisions of 38 U.S.C.A. § 1117. 

Alternatively, service connection on a direct basis is not 
warranted given the absence of competent evidence 
establishing that a disease, injury, or incident in service 
resulted in a chronic disability which is manifested by a 
skin rash.  It is again noted that a generalized rash was 
noted on one isolated occasion during service.  Current 
medical evidence shows that he has been diagnosed as having 
folliculitis and furunculosis, and a relationship between 
such conditions and service has not been established.  It was 
specifically noted by the August 2003 VA examiner that 
neither folliculitis nor furunculosis was shown in service.  
While it was pointed out that it was possible that the 
veteran may have had such conditions in service despite the 
lack of treatment, such is entirely speculative and therefore 
lacking in probative value.  

The Board has considered the veteran and his wife's numerous 
statements.  On issues of medical fact (i.e. diagnosis or 
causation), their opinion is not competent.  The veteran is 
certainly competent to note certain symptoms including a skin 
rash; however, he is not competent to determine the etiology 
of a disability.  The competent medical evidence on file, 
including the 2003 VA examination report, is afforded more 
probative value.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for a rash to include as an undiagnosed 
illness is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



